Cite as 2015 Ark. App. 23

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-14-521


                                                  Opinion Delivered   January 21, 2015

JEFF DAWSON                                       APPEAL FROM THE CRITTENDEN
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-10-1463]
V.
                                                  HONORABLE RALPH WILSON, JR.,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED; MOTION GRANTED



                            KENNETH S. HIXSON, Judge


       Appellant Jeff Dawson pleaded guilty to residential burglary on February 14, 2011,

and he was placed on five years’ probation. On October 31, 2013, the State filed a petition

to revoke Mr. Dawson’s probation, alleging multiple violations including failure to pay fines

and costs, failure to report to his probation officer as directed, and failure to pay probation

fees. After a hearing, the trial court entered an order on April 1, 2014, revoking appellant’s

probation and sentencing him to two years in prison followed by a three-year suspended

imposition of sentence. Mr. Dawson now appeals from his revocation, and we affirm.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k)(1) of the Rules

of the Arkansas Supreme Court, appellant’s counsel has filed a motion to withdraw on the

grounds that the appeal is wholly without merit. Mr. Dawson’s counsel’s motion was

accompanied by a brief discussing all matters in the record that might arguably support an
                                  Cite as 2015 Ark. App. 23

appeal, including any objections and motions made by appellant and denied by the trial court,

and a statement of the reason why each point raised cannot arguably support an appeal. Mr.

Dawson was provided a copy of his counsel’s brief and notified of his right to file pro se points

for reversal, but he has not filed any points.

       The conditions of Mr. Dawson’s probation required him to pay $1895 in fines and

costs at a rate of $50 per month. At the revocation hearing, the State introduced a ledger

sheet showing that Mr. Dawson had made no payments toward his fines and costs.

       Mr. Dawson was also required to report to his probation officer as directed and pay

a $25 monthly probation fee. Mary Marshall, appellant’s probation officer, testified that

Mr. Dawson had stopped reporting and that she had not seen him in eleven months.

Ms. Marshall further testified that Mr. Dawson was $330 behind on his probation fees.

       Arkansas Code Annotated section 16-93-308(d) (Supp. 2013) provides that, if a court

finds by a preponderance of the evidence that the defendant has inexcusably failed to comply

with a condition of probation, the court may revoke the probation at any time prior to the

expiration of the probation. The State has the burden of proof but needs to prove only one

violation. Reynolds v. State, 2012 Ark. App. 705. On appeal, the trial court’s decision will

not be reversed unless it is clearly against the preponderance of the evidence. May v. State,

2014 Ark. App. 365.

       The only adverse ruling in this case was the trial court’s decision to revoke appellant’s

probation, and appellant’s counsel accurately asserts that there can be no meritorious challenge

to the sufficiency of the evidence supporting revocation. The State demonstrated that


                                                 2
                                 Cite as 2015 Ark. App. 23

Mr. Dawson failed to pay any of his fines or costs, despite Mr. Dawson’s testimony that he

had consistently maintained employment while on probation. The State also proved that

Mr. Dawson failed to report to his probation officer as directed, and Mr. Dawson provided

no reasonable excuse for his failure to report. Therefore, the trial court’s decision to revoke

appellant’s probation was not clearly against the preponderance of the evidence.

       Based on our review of the record and the brief presented, we conclude that there has

been compliance with Rule 4-3(k)(1) and that the appeal is without merit. Consequently,

appellant’s counsel’s motion to be relieved is granted and the judgment is affirmed.

       Affirmed; motion granted.

       GLADWIN, C.J., and WHITEAKER, J., agree.

       C. Brian Williams, for appellant.

       No response.




                                              3